Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed July 27, 2022 have been entered. Accordingly, claims 1-5 7, and 10-21 are currently pending and have been examined. Claims 6 and 8-9 are cancelled by applicant. The examiner acknowledges the amendments of claims 1-2, 4, 7, and 10-21. The previous drawing objections (with the exception of the drawing objections listed below) have been withdrawn due to the newly submitted and accepted “Drawings” and “Specification” dated 07/27/2022. The previous claim interpretation and 112 rejections have been withdrawn due to applicant’s amendments. The previous 103 rejection has been withdrawn due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have been found persuasive. The action is Final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“an abrasive” in claim 1, line 3
“a handling device” in claim 4, line 2
“a passage opening” in claim 7, line 2
“an abrasive” in claim 17, line 3
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line15 “at least on application nozzle forming a modular cleaning unit” should be “at least on application nozzle of the application nozzles form a modular cleaning unit”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "an application nozzle" in line 2. It is unclear if applicant is claiming a new/different application nozzle or if applicant is referring to one/more of the plurality of application nozzles of the cleaning device as introduced in claim 1, line 9, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the application nozzle to be referring to one of the plurality of nozzles. 
Claim 5 recites the limitation “the cleaning device has a plurality of application nozzles” in lines 1-2. It is unclear if applicant is claiming a new/different application nozzles or if applicant is referring to the plurality of application nozzles of the cleaning device as introduced in claim 1, line 9, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the machine to have one set of plurality of application nozzles of the cleaning device.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Brown (US Patent No. 2017/0232572) and Ghalambor (US Pub. No. 2013/0203320).
Regarding claim 1, Sarfati discloses: a polishing machine (Figures 2-20 element 102) for polishing optical waveguides (see Abstract), comprising 
a polishing disk (element 200) having a plug socket (element 204) for holding a plug with an optical waveguide (see paragraph 0084), a polishing platform (element 150/154/256) for receiving an abrasive (elements 286), 
a positioning device (element 172) for relative positioning of the polishing disk and of the polishing platform between a polishing position and a set-up position (see paragraph 0083),
the polishing machine adapted for executing a relative polishing movement between the polishing platform and the polishing disk in the polishing position  (see paragraph 0083), characterized in that the polishing machine has a cleaning device (element 158).
However, Sarfati appears to be silent wherein the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk, the cleaning device has a nozzle array composed of application nozzles, the application nozzles being disposed adjacent and outside an edge of the polishing platform or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface of the polishing platform or of the polishing disk; further including a liquid reservoir or dry ice reservoir, a metering pump, a supply line, a metering valve and at least one application nozzle forming a modular cleaning unit removably disposed outside or within a housing of the polishing machine.
Brown teaches it was known in the art to have a polishing machine (Figures 1-4) having a polishing platform (element 108) with a polishing disk (element 104), a cleaning device (element 116) and wherein the polishing machine has the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk (see paragraphs 0040-0045 and see also figures 1-3), the cleaning device has a nozzle array composed of application nozzles (element 340 and see also paragraph 0041), the application nozzles being disposed adjacent and outside an edge (Detail A) of the polishing platform or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface (element 120) of the polishing platform or of the polishing disk (see annotated figure below); further including a liquid reservoir or dry ice reservoir (element 320), a metering pump (element 330), a supply line (elements 116B/306).


    PNG
    media_image1.png
    486
    716
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Brown to provide wherein the polishing machine has the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk, the cleaning device has a nozzle array composed of application nozzles, the application nozzles being disposed adjacent and outside an edge of the polishing platform or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface of the polishing platform or of the polishing disk; further including a liquid reservoir or dry ice reservoir, a metering pump, a supply line. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc.
However, Sarfati modified appears to be silent wherein the liquid reservoir or dry ice reservoir, a metering pump, a supply line, a metering valve and at least one application nozzle forming a modular cleaning unit removably disposed outside or within a housing of the polishing machine.
Ghalambor further teaches it was known in the art to have a system (element 100) comprising a cleaning device (see figure 1), and wherein the cleaning device has a liquid reservoir or a dry ice reservoir (element 150), a metering pump, a supply line, a metering valve (see paragraph 0027), an application nozzle (element 116) and a controller (element 130) for dry ice (see paragraph 0028),a metering valve (see paragraph 0027 where the prior art states that the system has a blasting delivery system (element 140) for delivering dry ice, and wherein the blasting media delivery system may include, for example, a shaver, “pump”, compressor, filter, “conduits”, flow control components, pressure regulators, orifices, “valves”, any “other suitable components” for delivering a blasting media to nozzle 116, or any combination thereof)and the application nozzle form a modular cleaning unit (Giving that the prior art meets the structural limitations of the what makes up a modular cleaning unit (see paragraphs 0028-0029), thus the prior art discloses a modular cleaning device.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Ghalambor to provide wherein the cleaning device has a liquid reservoir or a dry ice reservoir, a metering pump, a supply line, a metering valve, an application nozzle and a controller for dry ice. Doing so provides a cleaning device that controls the feed rate and amount of dry ice applied, thus increasing accuracy and preventing the user from applying unwanted amounts of dry ice.
Regarding claim 2, Sarfati modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent wherein the dry ice comprises solid carbon dioxide particles.
Brown further teaches it was known in the art to have a polishing machine (Figures 1-4) having a polishing platform (element 108) with a polishing disk (element 104), a cleaning device (element 116) wherein the polishing machine has the cleaning device applying dry ice ((see paragraphs 0040-0045), and wherein the dry ice comprises  solid carbon dioxide particles (see paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Brown to provide wherein the dry ice comprises solid carbon dioxide particles. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc.
Regarding claim 7, Sarfati modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent wherein a passage opening through which the dry ice is metered onto the polishing platform  by means of the cleaning device is formed in the polishing disk.
Brown further teaches it was known in the art to have a polishing machine (Figures 1-4) having a polishing platform (element 108) with a polishing disk (element 104), a cleaning device (element 116) and wherein the polishing machine has the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk (see paragraphs 0040-0045 and see also figures 1-3), the cleaning device has a nozzle array composed of application nozzles (element 340 and see also paragraph 0041), a supply line (elements 116B/306), and wherein a passage opening (element 350) through which the dry ice is metered onto the polishing platform  by means of the cleaning device is formed in the polishing disk (see paragraphs 0040-0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Brown to provide wherein a passage opening through which the dry ice is metered onto the polishing platform  by means of the cleaning device is formed in the polishing disk. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc.
Regarding claim 17, Sarfati discloses: a method for polishing optical waveguides (Abstract) using a polishing machine (element 102), an end of an optical fiber of an optical waveguide being polished (see paragraph 0084), a plug with the optical waveguide (see paragraph 0084) being held in a plug socket (element 204) of a polishing disk (element 200), an abrasive (element 286) being received on a polishing platform (elements 150/154/256), the polishing disk and the polishing platform being moved relative to each other from a set-up position into a polishing position (see paragraph 0083) by means of a positioning device (element 172), the polishing disk and the polishing platform being moved relative to each other in a polishing movement (see paragraph 0083) when in the polishing position, 
wherein the method includes: 
a cleaning device (element 158).
However, Sarfati appears to be silent wherein the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk, the cleaning device has a nozzle array composed of application nozzles, the application nozzles being disposed adjacent and outside an edge of the polishing platform or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface of the polishing platform or of the polishing disk; further including a liquid reservoir or dry ice reservoir, a metering pump, a supply line, a metering valve and at least one application nozzle forming a modular cleaning unit removably disposed outside or within a housing of the polishing machine.
Brown teaches it was known in the art to have a polishing machine (Figures 1-4) having a polishing platform (element 108) with a polishing disk (element 104), a cleaning device (element 116) and wherein the polishing machine has the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk (see paragraphs 0040-0045 and see also figures 1-3), the cleaning device has a nozzle array composed of application nozzles (element 340 and see also paragraph 0041), the application nozzles being disposed adjacent and outside an edge (Detail A) of the polishing platform or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface (element 120) of the polishing platform or of the polishing disk (see annotated figure below); further including a liquid reservoir or dry ice reservoir (element 320), a metering pump (element 330), a supply line (elements 116B/306).

    PNG
    media_image1.png
    486
    716
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Brown to provide wherein the polishing machine has the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk, the cleaning device has a nozzle array composed of application nozzles, the application nozzles being disposed adjacent and outside an edge of the polishing platform or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface of the polishing platform or of the polishing disk; further including a liquid reservoir or dry ice reservoir, a metering pump, a supply line. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc.
However, Sarfati modified appears to be silent wherein the liquid reservoir or dry ice reservoir, a metering pump, a supply line, a metering valve and at least one application nozzle forming a modular cleaning unit removably disposed outside or within a housing of the polishing machine.
Ghalambor further teaches it was known in the art to have a system (element 100) comprising a cleaning device (see figure 1), and wherein the cleaning device has a liquid reservoir or a dry ice reservoir (element 150), a metering pump, a supply line, a metering valve (see paragraph 0027), an application nozzle (element 116) and a controller (element 130) for dry ice (see paragraph 0028),a metering valve (see paragraph 0027 where the prior art states that the system has a blasting delivery system (element 140) for delivering dry ice, and wherein the blasting media delivery system may include, for example, a shaver, “pump”, compressor, filter, “conduits”, flow control components, pressure regulators, orifices, “valves”, any “other suitable components” for delivering a blasting media to nozzle 116, or any combination thereof)and the application nozzle form a modular cleaning unit (Giving that the prior art meets the structural limitations of the what makes up a modular cleaning unit (see paragraphs 0028-0029), thus the prior art discloses a modular cleaning device.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Ghalambor to provide wherein the cleaning device has a liquid reservoir or a dry ice reservoir, a metering pump, a supply line, a metering valve, an application nozzle and a controller for dry ice. Doing so provides a cleaning device that controls the feed rate and amount of dry ice applied, thus increasing accuracy and preventing the user from applying unwanted amounts of dry ice.
Claims 3-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Brown (US Patent No. 2017/0232572) and Ghalambor (US Pub. No. 2013/0203320) as applied to claims 1 and 17 above, and further in view of Kunimitsu (JP 2000354948).
Regarding claim 3, Sarfati modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent wherein that the cleaning device has an application nozzle for dry ice, the application nozzle being usable to form a directed core jet of solid particles and a shell jet of compressed air coaxially surrounding the core jet from liquid carbon dioxide and compressed air.
Kunimitsu further teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), wherein the polishing machine has the cleaning device applying dry ice (see paragraphs 0030 and 0032), and the cleaning device has an application nozzle (element 12) for dry ice, the application nozzle being usable to form a directed core jet of solid particles and a shell jet of compressed air coaxially surrounding the core jet from liquid carbon dioxide and compressed air (see paragraphs 0032/0035/0036 where the prior art states the element 12 is connected to a dry particle jetting mechanism (element 14) in order to jet out “dry ice particles” by “high-pressure air”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide the cleaning device has an application nozzle for dry ice, the application nozzle being usable to form a directed core jet of solid particles and a shell jet of compressed air coaxially surrounding the core jet from liquid carbon dioxide and compressed air. Doing so provides a cleaning device that applies dry ice that consists of solid carbon dioxide particles and air via the application nozzle, in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 4, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 3, but appears to be silent wherein the cleaning device has a handling device for movably positioning the application nozzle in the set-up position between the polishing platform and the polishing disk.
Kunimitsu further teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), wherein the polishing machine has the cleaning device applying dry ice (see paragraphs 0030 and 0032), and the cleaning device has a handling device (element 15) for movably positioning the application nozzle in the set-up position between the polishing platform and the polishing disk (figure 2 and see also paragraphs 0032/0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide the cleaning device has a handling device for movably positioning the application nozzle in the set-up position between the polishing platform and the polishing disk. Doing so provides a cleaning device having a movable handling device that applies dry ice throughout via the application nozzle, in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 5, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 3, but appears to be silent wherein the cleaning device has a plurality of application nozzles.
Brown further teaches it was known in the art to have a polishing machine (Figures 1-4) having a polishing platform (element 108) with a polishing disk (element 104), a cleaning device (element 116) and wherein the cleaning device has a plurality of application nozzles (element 340 and see also paragraph 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Brown to provide wherein the cleaning device has a plurality of application nozzles. Doing so provides a cleaning device with a plurality of application nozzles that applies dry ice in a plurality of different areas in order to efficiently remove abrasive particles, polishing debris, etc.
Regarding claim 18, Sarfati modified discloses all the elements as stated above in the rejection of claim 17, but appears to be silent wherein the dry ice is applied before or after execution of a polishing movement,.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13) supplying dry ice, and wherein the dry ice is applied before or after execution of a polishing movement (see paragraphs 0031-0033 where the prior art states that dry ice is applied after).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein the dry ice is applied before or after execution of a polishing movement. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 19, Sarfati modified discloses all the elements as stated above in the rejection of claim 17, but appears to be silent wherein the dry ice sublimates at a surface of the polishing platform or of the polishing disk and pollutants of the surface are removed from the surface.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13) supplying dry ice, and wherein the dry ice sublimates at a surface of the polishing platform or of the polishing disk and pollutants of the surface are removed from the surface (see paragraphs 0016/0032/0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein the dry ice sublimates at a surface of the polishing platform or of the polishing disk and pollutants of the surface are removed from the surface. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 20, Sarfati modified discloses all the elements as stated above in the rejection of claim 17, but appears to be silent wherein a flow of used cleaning gas is formed, which flows from a center toward an edge of the polishing platform and/or of the polishing disk.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13) supplying dry ice, and wherein a flow of used cleaning gas (see paragraph 0043/0044) is formed, which flows from a center toward an edge of the polishing platform or of the polishing disk.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide a flow of used cleaning gas is formed, which flows from a center toward an edge of the polishing platform or of the polishing disk. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Brown (US Patent No. 2017/0232572) and Ghalambor (US Pub. No. 2013/0203320) as applied to claim 1 above, and further in view of Chandler (US Patent No. 6,102,785).
Regarding claim 10, Sarafati modified discloses: the polishing machine according to claim 1, characterized in that the positioning device has a holder (Detail A), the holder having a mount (element 252) for detachably holding the polishing disk (The applicant is claiming a product-by-process limitation (detachably) which does not have patentable weight (See MPEP 2113)), but appears to be silent wherein the mount being realized with a magnet for force-fitting holding and/or with a coupling for form-fitting holding of the polishing disk.

    PNG
    media_image2.png
    551
    831
    media_image2.png
    Greyscale


Chandler teaches it was known in the art to have a polishing machine (Figures 2-7 element 200) having a polishing device (element 210) having a polishing disk (element 285/290), a holder (elements 214/242/243/244/298), having a mount (element 260b) detachably holding the polishing disk (see col. 3, ll. 57-64), and wherein the mount being realized with a magnet (element 280) for force-fitting holding  and/or with a coupling for form-fitting holding of the polishing disk (see col. 5, ll. 3-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Chandler to provide wherein the mount being realized with a magnet for force-fitting holding and/or with a coupling for form-fitting holding of the polishing disk. Doing so provides a magnet in order to connect various different parts of the device in order to form a magnetic bond with sufficient strength to ensure that the parts remains attached during operations, thus preventing the device from being damaged during use. 
Regarding claim 11, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 10, but appears to be silent the mount permits an inclination of the polishing disk  at an angle of up to 2° relative to the polishing platform, the positioning device having a force gauge for determining a contact pressure between the polishing disk and the polishing platform.
Chandler further teaches it was known in the art to have a polishing machine (Figures 2-7 element 200) having a polishing device (element 210) having a polishing disk (element 285/290), a holder (elements 214/242/243/244/298), having a mount (element 260b), and wherein the mount permits an inclination (col. 5, ll. 51-62) of the polishing disk, the positioning device having a force gauge (element 242) for determining a contact pressure between the polishing disk and the polishing platform (see col. 4, ll. 27-43 and col. 2, ll. 54-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Chandler to provide the mount permits an inclination of the polishing disk, the positioning device having a force gauge for determining a contact pressure between the polishing disk and the polishing platform. The motivation for doing would be to allow the mount to incline in order to help ensure polishing uniformity throughout and a have a force gauge in order to measure the amount of pressure being apply, thus allowing the user to monitor and adjust the pressure in order to acquire a desired finish.
However, Sarfati further modified appears to be silent wherein the mount inclines the polishing disk at an angle of up to 2° relative to the polishing platform.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to provide that the mount inclines the polishing disk at an angle of up to 2° relative to the polishing platform, since the provision of adjustability, where needed, involves only routine skill in the art. The motivation for doing so would be would be to allow the mount to incline in order to help ensure polishing uniformity throughout and a have a force gauge in order to measure the amount of pressure being apply, thus allowing the user to monitor and adjust the pressure in order to acquire a desired finish. (See MPEP 2144.04 (V))
Regarding claim 12, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 10, but appears to be silent wherein the polishing disk  comprises a connecting protrusion which is detachably connectable to the mount.
Chandler further teaches it was known in the art to have a polishing machine (Figures 2-7 element 200) having a polishing device (element 210) having a polishing disk (element 290), a holder (elements 214/242/243/244/298), having a mount (element 260), and wherein the polishing disk  comprises a connecting protrusion (element 285) which is detachably connectable to the mount (The applicant is claiming a product-by-process limitation (detachably connectable) which does not have patentable weight (See MPEP 2113)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Chandler to provide the polishing disk  comprises a connecting protrusion which is detachably connectable to the mount. Doing so provides a connecting protrusion to connect various different parts of the device in order to sufficient strength to ensure that the parts remains attached during operations, thus preventing the device from being damaged during use. 
Regarding claim 13, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 10, but appears to be silent a channel for conducting dry ice to the passage opening of the polishing disk is formed in the mount.
Ghalambor teaches it was known in the art to have a system (element 100) comprising a cleaning device (see figure 1), and wherein a channel (see paragraph 0027 where the prior art states that the system has a blasting delivery system (element 140) for delivering dry ice, and wherein the blasting media delivery system may include, for example, a shaver, “pump”, compressor, filter, “conduits”, flow control components, pressure regulators, orifices, “valves”, any “other suitable components”) for conducting dry ice to the passage opening of the polishing disk.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Ghalambor to provide a channel for conducting dry ice to the passage opening of the polishing disk. Doing so provides a cleaning device that controls the feed rate and amount of dry ice applied, thus increasing accuracy and preventing the user from applying unwanted amounts of dry ice.
However, Sarfati further modified appears to be silent wherein the channel is formed in the mount.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to provide wherein the channel is formed in the mount, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the channel is formed in the mount in order provide a more compact machine that allows for easier access to different components of the device, thus making the device more user friendly. (See MPEP 2144.04 (VI)(C))
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Brown (US Patent No. 2017/0232572) and Ghalambor (US Pub. No. 2013/0203320) as applied to claim 1 above, and further in view of (WO 2015/049829).
Regarding claim 14, Sarfati modified discloses all the elements as stated above in the rejection of claims 1, but appears to be silent wherein the polishing machine has a metering device for applying rinsing liquid to the polishing platform, a passage opening through which the rinsing liquid is metered onto the polishing platform by means of the metering device being formed in the polishing disk.
Sasaki teaches it was known in the art to have a polishing machine (Figure 3 element 11), a polishing platform (element 3), a polishing disk (element 2) and wherein the polishing machine has a metering device (element 10) for applying rinsing liquid (element 15) to the polishing platform, a passage opening (element 8) through which the rinsing liquid is metered onto the polishing platform by means of the metering device being formed in the polishing disk (see figure 3 and page 3 paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Sasaki to provide the polishing machine has a metering device for applying rinsing liquid to the polishing platform, a passage opening through which the rinsing liquid is metered onto the polishing platform by means of the metering device being formed in the polishing disk. Doing so provides a metering device to apply rinsing liquid in order to remove and clean the work piece during operations, thus eliminating any unwanted residue. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Brown (US Patent No. 2017/0232572) and Ghalambor (US Pub. No. 2013/0203320) as applied to claim 1 above, and further in view of Tawara (US Patent no. 10,068,602).
Regarding claim 15, Sarfati modified discloses all the elements as stated above in the rejection of claims 1, but appears to be silent wherein at least part of the polishing disk and/or of the polishing platform is coated with an amorphous carbon layer.
Tawara teaches it was known in the art to coat a device with an amorphous carbon layer (see col. 12, ll. 50-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Tawara to provide a coat of an amorphous carbon layer. The resultant combination would have the coat of amorphous carbon layer as taught by Tawara now applied on the polishing disk and/or of the polishing platform as taught by modified Sarfati. The motivation for doing so would be to provide protective layer in order to prevent the device from being scratched or damaged during operations.
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Brown (US Patent No. 2017/0232572) and Ghalambor (US Pub. No. 2013/0203320) as applied to claims 1 and 17 above, and further in view of Halley (US Patent no. 6,527,621).
Regarding claim 16, Sarfati modified discloses all the elements as stated above in the rejection of claims 1, but appears to be silent wherein the polishing machine has a changer device, the changer device comprising a plurality of polishing pads each having an abrasive, the abrasives being different from each other, the polishing pads with the abrasives being stored in a magazine of the changer device and being arranged on and removed from the polishing platform by means of a handling device of the changer device.
Halley discloses a polishing machine (figure 1) further comprising a changer device (element 1002), the changer device comprising a plurality of polishing pads (element 1012) each having an abrasive, the abrasives being different from each other (see col. 12, ll. 7-10 where the prior art states that the device has “a plurality of different polishing pads”), the polishing pads with the abrasives being stored in a magazine (elements 1014/1016/1018) of the changer device and removed by means of a handling device (element 1010) of the changer device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Halley to provide a changer device, the changer device comprising a plurality of polishing pads each having an abrasive, the abrasives being different from each other, the polishing pads with the abrasives being stored in a magazine of the changer device and being arranged on and removed from the polishing platform by means of a handling device of the changer device. The resultant combination would have the changer device as taught by Halley now arranged on the polishing platform as taught by modified Sarfati. The motivation for doing so would be to be provide a changer device that allows to the user to interchange different types of polishing pads, thus increasing productivity and capabilities of the device.
Regarding claim 21, Sarfati modified discloses: the method according to according to claim 17, characterized in that relative positioning of the polishing disk and of the polishing platform, execution of the polishing movement (see paragraphs 007/0078) and/or metering of the dry ice is controlled by means of a control device (element 106) of the polishing machine.
However, Sarfati modified appears to be silent wherein the changing of polishing pads is controlled by means of a control device.
Halley discloses a polishing machine (figure 1) further comprising a changer device (element 1002), the changer device comprising a plurality of polishing pads (element 1012), a handling device (element 1010) for changing the pads, and wherein the changing of polishing pads is controlled by means of a control device (element 1030 and see also col. 12, ll. 1-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Halley to provide changing of polishing pads is controlled by means of a control device. Doing so provides the user a control device in order to change polishing pads, thus allowing the changing process to be automated which increases accuracy and productivity during operations.

Response to Arguments
On page 9 the applicant arguments with respect to claims 1 and 17 (independent claims) have been considered but are moot because the arguments do not apply to the current rejection being used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        10/12/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723